Richard B. Adkisson, Chief Justice, dissenting. Error was committed during cross-examination when the trial court refused to allow appellants to show that appellee’s witness, Dr. Dickson, was biased. Appellants attempted to elicit from the doctor that he had been employed by appellee’s insurance company to furnish a report on the case. It was not until the doctor was actually shown the report that he admitted writing it, and then appellee’s objection prevented further questioning. In chambers, the trial court ruled that “insurance” was not to be mentioned, thereby preventing appellants from showing that Dr. Dickson was biased by the fact that he had been paid by appellee’s insurance company to furnish them a report on the case. The majority acknowledges that “the trial judge held the evidence of insurance had some relevance as showing a possible bias by the witness, but that the prejudice which would result from the jury knowing insurance was involved outweighed any probative value.” In Murray v. Jackson, 180 Ark. 1144, 24 S.W.2d 960 (1930), we allowed Gross-examination on this very point, stating that a jury could find bias from the fact that a defense witness was employed to make a report to the defendant’s insurance company. Although we have stated that insurance should not unnecessarily be injected into a case, we have consistently allowed references to insurance whenever it is relevant, as here, to an issue in the case. York v. Young, 271 Ark. 266, 608 S.W.2d 20 (1980); Industrial Farm Home Cas. Co. v. McDonald, 234 Ark. 744, 355 S.W.2d 174 (1962). The bias or interest of a witness is always a relevant issue. We have specifically and consistently held that it is not within the trial court’s discretion to deny a party the privilege of showing that a witness is biased and that it is reversible error to exclude testimony which shows bias. Wright v. State, 133 Ark. 16, 201 S.W. 1107 (1918); Bethel v. State, 162 Ark. 76, 257 S.W. 740 (1924). The reason for the rule is that the jury is entitled to know of any possible bias since it affects the weight to be accorded to the witness’s testimony. Here, the fact that appellee’s witness was employed to furnish a report on the case to appellee’s insurance company was clearly admissible for the purpose of showing bias in favor of appellee. The majority attempts to evade the import of their decision in this case and our case of Murray v. Jackson, supra, by stating that “the trial court permitted Dr. Dickson to be asked if he was paid for his report and for his testimony.” Dr. Dickson’s response was that he could not recall whether he was paid for the report and coyly avoided whether he was being paid to testify by saying that he was not being paid to testify but if any payment was offered he would accept it. Dr. Dickson’s response points up the impact of the trial court’s ruling that “insurance” was not to be mentioned. But for this ruling appellant would have been able to jog his memory by expressly asking him if he was paid by the insurance company for which he made the report. At this time it is very significant to note that Dr. Dickson did not remember making the report at all until appellant jogged his memory by showing him the report. With a little help Dr. Dickson could probably have remembered that he did not write a comprehensive report for this insurance company without compensation. I would adhere to our prior holdings that the right to show a witness is biased is not a discretionary matter, Wright v. State, supra; that if evidence is relevant and probative on the issue of bias, such evidence will not be excluded because its admission would disclose that an insurance company was in some way involved in the case. York v. Young, supra. When an insurance company employs and pays a witness to testify, then its insured should be prepared for the jury to know that insurance is involved. See Industrial Farm Home Cas. Co. v. McDonald, supra. Although the trial court erroneously prohibited appellants from showing that appellee’s witness was biased, it then properly, but inconsistently, allowed appellee to show that one of appellant’s witnesses was biased. The trial court then erroneously refused to allow appellants to rebut evidence tending to show bias on the part of appellant’s witness. This situation occurred when appellee asked on cross-examination how much appellant’s witness, Dr. Shutkin, was being paid to testify; to which Dr. Shutkin responded $1,500 per day. Appellants later attempted to show that the fee was reasonable by asking appellee, Dr. Edwards, on cross-examination how much he charged for giving a medical deposition. However, the trial court refused to allow Dr. Edwards to answer the question. This ruling was in error. Just as a party should always be allowed to show bias, a party should also always be allowed to rebut the showing of bias. I would reverse and remand for a new trial.